      Case 4:21-cv-00242-RSB-CLR Document 1 Filed 08/26/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

ERICK R. SMITH,                            )
                                           )
       Plaintiff,                          )         CIVIL ACTION FILE
                                           )              CV 421-242
                                                     NO. ____________
v.                                         )
                                           )
GEMCAP TRUCKING, INC.; PRIME               )
PROPERTY & CASUALTY                        )
INSURANCE INC.; HUMBERTO                   )
JIMENEZ, Individually; and JOHN            )
DOES 1-3,                                  )
                                           )
                    Defendants.            )

                             NOTICE OF REMOVAL

      COME NOW defendants Gemcap Trucking, Inc. ("Gemcap"), Prime Property

& Casualty Insurance Inc. ("Prime"), and Humberto Jimenez and, pursuant to

28 U.S.C. §§ 1332, 1441, and 1446, file this notice of removal within the time

prescribed by law, showing the Court as follows:

                                      1.

      On July 29, 2021, plaintiff Erick R. Smith filed a complaint in the State Court

of Bryan County, Georgia, Civil Action File No. STSV2021000148. Bryan County

is within the Savannah Division of the Southern District of Georgia.
      Case 4:21-cv-00242-RSB-CLR Document 1 Filed 08/26/21 Page 2 of 5




                                        2.

      This notice of removal is filed within the time period prescribed by 28 U.S.C.

§ 1446(3).

                                        3.

      A true and correct copy of all remaining process, pleadings, and orders filed

in connection with this action is attached hereto as Exhibit A. Defendants have no

knowledge of any other process, pleadings, or orders filed or served in connection

with this action, other than those attached hereto.

                                        4.

      This Court has original jurisdiction over the above-referenced case under

28 U.S.C. § 1332.

                                        5.

      There is complete diversity among the parties.

                                        6.

      Plaintiff is a citizen of North Carolina. (Compl. ¶ 6.)

                                        7.

      Gemcap is incorporated in Florida and has its principal place of business in

Florida. (Compl. ¶ 1.) Accordingly, it is a citizen of Florida for purposes of diversity

jurisdiction. 28 U.S.C. § 1332(c)(1).


                                         -2-
      Case 4:21-cv-00242-RSB-CLR Document 1 Filed 08/26/21 Page 3 of 5




                                        8.

      At the time of the subject accident, Jimenez resided at 5755 W 20th Avenue,

Hialeah, Florida 33012 (Compl. ¶ 3.); he currently resides at 1885 W 56th Street, Unit

405 Hialeah, Florida 33012. Accordingly, Jimenez is a citizen of Florida for purposes

of diversity jurisdiction.

                                        9.

      Prime is a foreign insurance company existing under the laws of Illinois and

has its principal place of business in Utah. (Compl. ¶ 2.) Accordingly, it is a citizen

of Illinois and Utah for purposes of diversity jurisdiction. 28 U.S.C. § 1332(c)(1).

                                        10.

      Defendants make a plausible allegation that plaintiff is seeking recovery in an

amount in excess of $75,000, exclusive of interest and costs. Dart Cherokee Basin

Operating Co. v. Owens, 574 U.S. 81, 135 S. Ct. 547, 554 (2014). Specifically,

plaintiff seeks general damages for alleged physical and mental pain and suffering and

special damages for alleged medical expenses. (Compl. ¶¶ 34, 35.) On August 18,

2020, plaintiff made a demand to compromise and settle his claim in exchange for

payment of the sum of $150,000. A true and correct copy of the demand letter is

attached hereto as Exhibit B.




                                         -3-
       Case 4:21-cv-00242-RSB-CLR Document 1 Filed 08/26/21 Page 4 of 5




                                       11.

       The undersigned has read this notice of removal, and to the best of the

undersigned's knowledge, information, and belief, formed after reasonable inquiry, it

is well-grounded in fact, is warranted by existing law, and is not interposed for any

improper purpose, such as to harass or to cause unnecessary delay or needless increase

in the cost of litigation.

       WHEREFORE, this notice of removal having been filed, said action shall

proceed in the United States District Court for the Southern District of Georgia,

Savannah Division, and no further proceedings shall be held in said case in the State

Court of Bryan County.

                                              STONE KALFUS LLP

                                              /s/ Matthew P. Stone
                                              Matthew P. Stone
                                              Georgia Bar No. 684513
                                              matt.stone@stonekalfus.com
                                              Shawn N. Kalfus
                                              Georgia Bar No. 406227
                                              shawn.kalfus@stonekalfus.com
                                              Attorneys for Defendants

One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)


                                        -4-
      Case 4:21-cv-00242-RSB-CLR Document 1 Filed 08/26/21 Page 5 of 5




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the foregoing Notice of Removal to

the Clerk of Court using the CM/ECF system which will automatically send

electronic mail notification of such filing to counsel and parties of record who are

CM/ECF participants and mailed by United States Postal Service, first-class, postage

prepaid, a paper copy of the same document to counsel and parties of record as

follows:

                       Thomas J. Ashenden, Esq.
                       Gary Powell, Esq.
                       Ashenden & Associates, P.C.
                       6111 Peachtree Dunwoody Road
                       Building D, Suite 100
                       Atlanta, GA 30328



      This 26th day of August, 2021.

                                             /s/ Matthew P. Stone
                                             Matthew P. Stone
                                             Georgia Bar No. 684513
Stone Kalfus LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)
